Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed 7/20/2021 was approved on 7/20/2021.
This terminal disclaimer overcomes the obviousness-type double patenting rejections of record, as presented in the final office action of 4/6/2021.
The closest prior art, Xi, et al. (U.S. Patent 6,127,619) teaches a method of forming a thermoelectric device, comprising laminating different layers of the device together (Figs. 2-5). 
The other closest piece of prior art, Schutte, et al. (U.S. Patent Application Publication 2008/0121263 A1), teaches a method of forming a flexible thermoelectric device comprising laminating different layers of the device together and depositing contact materials through a flexible coverlay (Fig. 1, paragraphs [0186]-[0202]).
Neither Xi nor Schutte teaches a step of “pressing the flexible coverlay against the lower conduction layer such that: the layer of adhesive deforms and fills a space around the each of the P- type conduits and each of the N-type conduits,” per independent Claims 1, 10, and 19.
Therefore, the allowable feature of Claims 1, 10, and 19 is “pressing the flexible coverlay against the lower conduction layer such that: the layer of adhesive deforms and fills a space around the each of the plurality of P- type conduits and each of the plurality of N-type conduits,” in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721